         Case 1:13-cv-07789-LGS Document 1485 Filed 08/19/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ x
                                                      :
IN RE FOREIGN EXCHANGE                                :
BENCHMARK RATES ANTITRUST                             : No. 1:13-cv-07789-LGS
LITIGATION                                            :
                                                      :

                                                       :
                                                       :
                                                       :
------------------------------------------------------ x


           X X X X X X X ORDER AUTHORIZING PAYMENTS FOR SETTLEMENT
         [PROPOSED]
               ADMINISTRATION EXPENSES FROM SETTLEMENT FUNDS

        WHEREAS, Class Plaintiffs have entered into and executed Stipulations and Agreements of

Settlement that are attached as Exhibits 1 to 9, Exhibits 1 to 5, and Exhibit 1 to the Declarations of

Christopher M. Burke and Michael D. Hausfeld in Support of Class Plaintiffs’ Motions for

Preliminary Approval of Settlement Agreements (ECF Nos. 481, 822, 877) (each a “Settlement

Agreement” and collectively, the “Settlement Agreements”) with Bank of America Corporation,

Bank of America, N.A., and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Bank of

America”); Barclays Bank PLC and Barclays Capital Inc. (“Barclays”); BNP Paribas Group, BNP

Paribas North America Inc., BNP Paribas Securities Corp., and BNP Prime Brokerage, Inc. (“BNP

Paribas”); Citigroup Inc., Citibank, N.A., Citicorp, and Citigroup Global Markets Inc. (“Citigroup”);

The Goldman Sachs Group, Inc. and Goldman, Sachs & Co. (“Goldman Sachs”); HSBC Holdings

PLC, HSBC Bank PLC, HSBC North America Holdings Inc., HSBC Bank USA, N.A., and HSBC

Securities (USA) Inc. (“HSBC”); JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A.

(“JPMorgan”); The Royal Bank of Scotland Group PLC, The Royal Bank of Scotland PLC, and

RBS Securities, Inc. (“RBS”); UBS AG, UBS Group AG, and UBS Securities LLC (“UBS”); Bank
        Case 1:13-cv-07789-LGS Document 1485 Filed 08/19/20 Page 2 of 3




of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”); Morgan Stanley, Morgan Stanley & Co., LLC, and

Morgan Stanley & Co. International plc (“Morgan Stanley”); RBC Capital Markets LLC (“RBC”);

Société Générale (“Soc Gen”); Standard Chartered Bank (“Standard Chartered”); and Deutsche Bank

AG (“Deutsche Bank”) (collectively, the “Settling Defendants” and together with Class Plaintiffs,

the “Settling Parties”);

       WHEREAS, on December 15, 2015, September 8, 2017, and September 29, 2017, the Court

entered Orders Preliminarily Approving Settlements, Conditionally Certifying the Settlement

Classes, and Appointing Class Counsel and Class Representatives for the Settlement Classes (ECF

Nos. 536, 866, 882) (“Preliminary Approval Orders”);

       WHEREAS, pursuant to the Preliminary Approval Orders, an escrow account has been

established;

       WHEREAS, pursuant to the Settlement Agreements, settlement funds have been deposited

into the escrow account;

       WHEREAS, in the Preliminary Approval Orders, the Court ordered that all settlement funds

held in the escrow account are considered to be in custodia legis, and shall remain subject to the

jurisdiction of the Court, until such time as such funds shall be distributed pursuant to the Settlement

Agreements and further order(s) of the Court;

       WHEREAS, on August 6, 2018, the Court entered orders finally approving each Settlement

Agreement and entering final judgement and dismissal with prejudice as to each Settling Defendant

(ECF Nos. 1096-1110) (“Final Approval Orders”);

       WHEREAS, as set out in periodic letters from Class Counsel, including their August 18,

2020 letter, Class Plaintiffs have incurred reasonable Settlement Administration Expenses exceeding

the sum of $18,500,000, which the Court authorized to be paid from the settlement funds;


                                                   2
        Case 1:13-cv-07789-LGS Document 1485 Filed 08/19/20 Page 3 of 3




       WHEREAS, on January 17, 2020, the Court ordered that Class Plaintiffs must apply to the

Court to pay from the settlement funds any additional Settlement Administration

Expenses exceeding the sum of $18,500,000 (ECF No. 1381);

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.         All terms in initial capitalization used in this Order shall have the same meanings as

set forth in the Settlement Agreements and the Preliminary Approval Orders, unless otherwise

defined herein.

       2.         The Court authorizes Class Counsel to pay up to an additional $3,000,000 (for a total

of $21,500,000) from the settlement funds for reasonable Settlement Administration Expenses.

       3.         Any such expenses in excess of $21,500,000 may be paid from the settlement funds

only with the approval of the Court.

       IT IS SO ORDERED.


DATED: August 19, 2020                           _________________________________________
            New York, New York                   HON. LORNA G. SCHOFIELD
                                                 UNITED STATES DISTRICT JUDGE




                                                    3
